Beown, Judge:
These appeals to reappraisement have been submitted for decision upon the following stipulation of counsel for the parties hereto.
*899It is stipulated by and- between Brooks & Brooks, Attorneys for the Plaintiff, and the Assistant Attorney General, Attorney for the Defendant, that the entered value in the above entitled reappraisements is the price at which such or similar imported merchandise is freely offered for sale, packed ready for delivery, in the principal market of the United States to all purchasers, at the time of exportation of the imported merchandise, in the usual wholesale quantities and in the ordinary course of trade, with allowance made for duty, cost of transportation and insurance, and other necessary expenses from the place of shipment to the place of delivery.
It is further stipulated and agreed that there is no foreign.value-of. export value of theinvolved, merchandise..
The said reappraisements are-submitted upon this-stipulation.
Judgment will be rendered accordingly.